REQUESTED BY: Dear Senator Cullan:
Our office is in receipt of your letter of January 8, 1980, in which you have inquired as to the current status of the Motor Vehicle Inspection Law in the State of Nebraska. At the present time our office is defending an attack upon the constitutionality of the inspection statute as a whole in the Douglas County District Court. The ruling by Judge Burke in this matter was not determinative of the status of the current law and the Department of Motor Vehicles is continuing to enforce the law in its present form.
In that our office is defending the current law, it would be inappropriate to render an opinion on the merits of the case. The attack that has been made in the pending litigation centers around the various exemptions which are granted pursuant to section 60-1701, R.R.S. 1943. In the event that the lawsuit is successful, the various exemptions may be declared invalid.
If our office can be of further assistance to you in this matter, please contact the undersigned.